--------------------------------------------------------------------------------

EXHIBIT 10.1
 
FIFTH AMENDMENT
TO REVOLVING CREDIT AND TERM LOAN AGREEMENT


THIS FIFTH AMENDMENT TO REVOLVING CREDIT AND TERM LOAN AGREEMENT ("Fifth
Amendment"), dated as of July 5, 2011, is made and entered into by and among
MOTORCAR PARTS OF AMERICA, INC., a New York corporation ("Borrower"), UNION
BANK, N.A., a national banking association, in its capacity as Administrative
Agent (“Administrative Agent”), UNION BANK, N.A., a national banking
association, in its capacity as a Lender (“Union Bank”), and BRANCH BANKING &
TRUST COMPANY, a North Carolina banking corporation, in its capacity as a Lender
(“BB&T”) (Union Bank and BB&T herein called “Lenders”).


RECITALS:


A.  Borrower, Administrative Agent and Lenders are parties to that certain
Revolving Credit and Term Loan Agreement dated as of October 28, 2009, as
amended by (i) that certain First Amendment dated as of May 12, 2010, (ii) that
certain consent letter dated October 26, 2010, (iii) that certain Second
Amendment dated as of November 3, 2010, (iv) that certain Third Amendment dated
as of December 6, 2010 and (v) that certain Fourth Amendment dated as of March
31, 2011 (as so amended, the “Agreement”), pursuant to which each Lender
severally agreed to extend credit to Borrower in the amounts provided for
therein.


B.  Borrower, Administrative Agent and Lenders desire to amend the Agreement in
certain respects, subject, however, to the terms and conditions of this Fifth
Amendment.
 
AGREEMENT:


In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower, Administrative Agent and Lenders agree as
follows:


1.         Defined Terms.  Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.


2.         Amendments to the Agreement.


(a) The definition of “Reserve” appearing in Section 1.1 of the Agreement is
hereby deleted in its entirety.


(b) The definition of “Reserve Amount” appearing in Section 1.1 of the Agreement
is hereby deleted in its entirety.


(c) Section 2.1(b) of the Agreement is hereby amended to read in full as
follows:


“(b)  the aggregate principal amount of Revolving Loans outstanding made by all
Revolving Loan Lenders after giving effect to any proposed Borrowing plus the
Letter of Credit Obligations on such date shall not exceed the aggregate
Revolving Credit Commitments; and”
 
 
1

--------------------------------------------------------------------------------

 
 
(d) Section 7.13 of the Agreement is hereby amended by adding the following
paragraph at the end thereof:


“For the purpose of determining compliance with each of the financial covenants
set forth in this Section 7.13 for the fiscal quarters ending June 30, 2011 and
September 30, 2011 only, Fenwick Automotive Products Limited, a corporation
incorporated under the laws of Ontario, Canada, Introcan, Inc., a Delaware
corporation, and Fapco S.A. de C.V., a Mexican variable capital company, shall
not be deemed to be Subsidiaries of Borrower.”


3.         Effectiveness Of This Fifth Amendment.  This Fifth Amendment shall
become effective as of the date hereof when, and only when, Administrative Agent
shall have received all of the following, in form and substance satisfactory to
Administrative Agent:


(a)         A counterpart of this Fifth Amendment, duly executed by Borrower;


(b)         An amendment fee in connection with the preparation of this Fifth
Amendment in the sum of Fifteen Thousand Dollars ($15,000), payable to the
Administrative Agent for the ratable account of the Revolving Loan Lenders,
which amendment fee shall be non-refundable;


(c)         A reasonable legal documentation fee, for the sole account of the
Administrative Agent, which reasonable legal documentation fee shall be
non-refundable; and


(d)         Such other documents, instruments or agreements as Administrative
Agent may reasonably deem necessary in order to effect fully this Fifth
Amendment.


4.         Ratification.


(a)         Except as specifically amended hereinabove, the Agreement shall
remain in full force and effect and is hereby ratified and confirmed; and


(b)         Upon the effectiveness of this Fifth Amendment, each reference in
the Agreement to "this Agreement", "hereunder", "herein", "hereof" or words of
like import referring to the Agreement shall mean and be a reference to the
Agreement as amended by this Fifth Amendment.


5.         Representations and Warranties.  Borrower represents and warrants as
follows:


(a)         Each of the representations and warranties contained in Article 5 of
the Agreement, as amended hereby, is hereby reaffirmed as of the date hereof,
each as if set forth herein;


(b)         The execution, delivery and performance of this Fifth Amendment are
within Borrower's corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower; and
 
 
2

--------------------------------------------------------------------------------

 
 
(c)         No event has occurred and is continuing or would result from this
Fifth Amendment which constitutes an Event of Default under the Agreement, or
would constitute an Event of Default under the Agreement, but for the
requirement that notice be given or time elapse or both.


6.         Governing Law.  This Fifth Amendment shall be deemed a contract under
and subject to, and shall be construed for all purposes and in accordance with,
the laws of the State of California.


7.         Counterparts.  This Fifth Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.
 
IN WITNESS WHEREOF, the parties hereto have executed this Fifth Amendment as of
the date and year first above written.


MOTORCAR PARTS OF AMERICA, INC.,
as Borrower
 
By:
/s/ Selwyn Joffe
   
Selwyn Joffe
   
Chief Executive Officer
             
UNION BANK, N.A.,
 
in its capacity as Administrative Agent and as a Lender
       
By:
/s/ Lance Zediker
   
Lance Zediker
   
Vice President
             
BRANCH BANKING & TRUST COMPANY,
 
in its capacity as a Lender
       
By:
/s/ Kenneth M. Blackwell
   
Kenneth M. Blackwell
   
Senior Vice President
 



 
3

--------------------------------------------------------------------------------